Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/12/2022.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 3-11 and 13-21 (renumbered 1-19) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 01/12/2022 has been acknowledged and has been approved.

Examiner' s Amendment
4.	An examiner' s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney David Ng (client' s representative, Reg. No. 72,204) at the telephone number (416) 216-2968 on 03/23/2022 with regards to the claims'  formality in claim 17 that having an extra word “rent” after the period.  The Applicant' s representative agreed with the examiner' s suggestion  to remove this word and authorization was given for an Examiner Amendment.


The application has been amended as follows:
	In the claims:
Claim 17 has been amended as follows:


17. (Currently Amended) The system of claim 11, wherein generating at least a subset of the plurality of data values for populating the plurality of asset data sets comprises standardizing at least one value associated with a data field, wherein standardizing the at least one value associated with the data field includes: subtracting a mean value from a data value associated with the data field of one or the plurality of asset data sets; and dividing a result of the subtraction from an absolute deviation from the mean value. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention is directed: Generating one or more user interfaces adapted for providing a custody transactions intelligence system by detecting anomalies in clustered data structures.
The closest prior art of records, e.g., Martin et al. (US PGPUB 2014/0372482, herein after Martin) discloses Data mining operations analyze large data sets to identify previously unknown patterns or structures in existing data sets. Various tasks classified within data mining include anomaly detection or outlier detection, comprising identifying unusual records that differ from other records in a data set based on certain criteria; clustering, comprising grouping records determined to be similar based on certain criteria; classification, comprising applying existing structure to new data to associate the data with certain categories; regression analysis, comprising determining a model that represents a data set based on criteria that minimize the error between the model and the data set that identifying relations between variables and generating a summary report for a given data set.  Another prior art of records, e.g., Ruhl et al. (US PGPUB 2014/0012901 herein after Ruhl) discloses detecting anomalies in time series data at a server system, wherein the time series data comprises a plurality of time-value pairs, each pair including a value of one or more attributes associated with the data source and a time associated with the value. For a particular attribute, the server system generates a plurality of forecasting models for characterizing the time-value pairs in a respective subset of the time series data, each forecasting model including an estimated attribute value and an associated error-variance. However, neither Martin nor Ruhl explicitly discloses these combine features performing a second clustering to generate a second cluster data set for associating each of a plurality of baskets in a 
This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 21. 
	The dependent claims depending upon claims 1, 11 and 21 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163